DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the medium of claim 19, however, claim 19 is canceled.
For the purpose of applying art, claim 40 is treated as reciting the medium of claim 39.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen  ( US 20170132526) in view of Claessens ( US 20150178786).

Regarding claim 21, Cohen teaches a method comprising: 
receiving, a search query, the search query including an input image( 108, 304 in Fig. 3); 
determining that the input image is missing metadata characterizing the input image(308, 318  in Fig. 3) ; 
in response to the determining that the input image is missing metadata, generating an input semantic vector representing the input image( 106, 310 in Fig. 3): 
generating a set of ranked search results in response to the search query, the search results comprising a plurality of images([0037], a measure of similarity between the search query and an image); 
providing the input semantic vector as input ( 310 in Fig. 3) to a machine learning system of a publication corpus ( 312, 314 in Fig. 3; 800 in Fig. 8); 
identifying, by the machine learning system, matches between the input semantic vector representing the input image and image vectors of publication corpus, wherein the matches are identified based a measure of similarity between the input semantic vector and image vectors of publications images([0037], a measure of similarity between the search query and an image); 
responsive to said identifying, receiving, as a plurality of parallel outputs from the machine learning system, metadata characterizing the input image([0052], semantic knowledge 310 are then passed to a model training module; 824, 826 in Fig. 8); and 
re-ranking the search results based on the received metadata( 828 in Fig. 8).

Cohen dose not expressly teach 
by a network-based marketplace,
for an item listing of the network-based marketplace;
However, Claessens teaches 
by a network-based marketplace ( [0091], e-commerce sites),
for an item listing of the network-based marketplace( [0091], query image content items);

It would have been obvious to one of ordinary still in the art to include  Cohen’s image metadata generation and building database method in the ecommerce system taught by Claessens,  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of claimed invention would have recognized that the results of the combination were predictable.

Regarding claim 22, Cohen in view of  Claessens teaches the method of claim 21, further comprising adding a publication to the publication corpus, the publication including an image of the plurality of image's respective metadata ( Cohen, 310 in Fig. 4).

Regarding claim 23, Cohen in view of  Claessens teaches the method of claim 21, wherein the parallel outputs include output location data with a location within a respective image(Cohen [0061], A region-CNN (convolutional neural network) or a semantic segmentation technique may also be used to localize objects in an image).

Regarding claim 24, Cohen in view of  Claessens teaches the method of claim 21, wherein determining that the input image is missing metadata characterizing the input image includes determining that the input image is missing metadata of one or more aspect values characterizing the input image, the one or more aspect values comprising a category of an item depicted in the input image and/or a color of the item depicted in the input image(Cohen, 308, 318  in Fig. 3).

Regarding claim 25, Cohen in view of  Claessens teaches the method of claim 24, wherein the received metadata characterizing the input image includes a plurality of aspect probabilities indicating the one or more aspect values that characterize the input image, the plurality of aspect probabilities identifying probabilities that the input image has a corresponding aspect value of the one or more aspect values( Cohen, Fig. 8; [0074]-[0079], looping over images “I” and checking which gives a high probability “P(structured text <S,P,O>, image I)” for a given concept <S,P,O>).

Regarding claim 26, Cohen in view of  Claessens teaches the method of claim 25, further comprising adding the received metadata characterizing the input image to the input image(Cohen, 908 in Fig. 9).

Regarding claim 27, Cohen in view of  Claessens teaches the method of claim 26, wherein the metadata that is added to the input image includes a corresponding aspect value of the plurality of aspect values having at least one of the plurality of aspect probabilities( Cohen, Structured image representation).
	Claims 28-33 and 35-40 recites the computer and medium of claims 21-27.  Since Cohen also teaches a computer  and medium ( [0033]), those claims are also rejected.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661